Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to applicant arguments filled on 11/24/2021 for application 16/398288.
Claims 1, 2 ,14, 16, and 17 have been amended. 
Claim 7 has been canceled.


DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. (US 2018/0107797 A1) in view of Ginsburg et al. (US 2017/0116373 A1)

In claim 1, a hospital support system comprising: 
Schuck teaches:
a display device (Fig. 3); 
a tag that store identification information for identifying each subject (Para. 47 wherein tags that identify patients is taught);
a reader that is provided at a predetermined position for each of a plurality of stages scheduled in a series, that reads the identification information from the tag, and that transmits the identification information to an operation terminal ( Para. 43 wherein tag readers at different locations are taught. Fig. 1 and Para. 27 and  53 teaches wherein sensors and receivers are used to track location and give feedback to the different terminal);
the operation terminal comprising a processor, configured to:
obtain appointment information of each of a plurality of appointed subjects of a current day (Para. 4, 66, and 71 wherein patient schedule/itinerary is taught);
generate and display a table according to the appointment information of the appointed subjects in a sequence of appointed time on the display device (Fig. 6 and Para. 74 wherein a dynamic patient itinerary is displayed is taught. Schuck does not explicitly teach wherein the table displays appointment information of a plurality of subjects however Ginsburg teaches in Para. 203 and Fig. 12E wherein a plurality of patients can be tracked and displayed on a table);
Schuck further teaches:
in response to a first tag of a first subject among the appointed subjects being read by a first reader, provided at a first predetermined position for a first stage, among the readers and first identification information and first identification information of the first tag being received from the first reader, update and display the table in a state in which items corresponding to the series of scheduled stages performed based on the first identification information of the first subject read by the first reader at the first predetermined position for the first stage at least while the first subject stays in a hospital from when the subject arrives at the hospital to when payment is finished are arranged in a sequence of time on the display device (Para. 53 teaches wherein readers are used to collect and track location information of a patient. Para.  47, 71, 74, and 102 wherein tracking and updating patient location and progress through stages is taught); and 
display stage information indicating which stage of the scheduled stages in the table is a stage being performed at a current point of time on the display device, wherein the stage information comprises the first subject being at the first predetermined position for the first stage (Fig. 6 and Para. 47, 71, 74, and 102).
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the tracking information of a plurality of patients as taught in Ginsburg for the tracking of a single patient as seen in Schuck.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).


As per claim 3, Schuck teaches the hospital support system according to claim 1, wherein the multiple scheduled further include at least one stage of a stage related to a visiting schedule for the first subject, a stage related to accommodation, a stage related to admission, or a stage related to discharge (Para. 4 and 62).

As per claim 4, Schuck teaches the hospital support system according to claim 1, wherein the scheduled stages include a stage related to a medical care of the subject and a stage related to an examination of the first subject (Fig. 6 and Para. 71 and 74)).

As per claim 5, Schuck teaches the hospital support system according to claim 4 wherein the processor is further configured to: perform controller that performs control for further displaying information indicating a running status of a device used for at least one of the medical care or the examination on the display device (Para. 27 wherein “ facility system 102 may include one or more sensor devices such as sensors 147 located throughout the facility to monitor one or more conditions such as occupancy, temperature, humidity, proximity, and other parameters indicative of a status or condition of a room, area, equipment, or supplies.  In some embodiments, sensors 147 may be disposed throughout one or more areas of a hospital as part of a security system or a real-time locating system”).

As per claim 6, Schuck teaches the hospital support system according to claim 5, wherein the information indicating the running status is information indicating at least one of a remaining time until the running of the device is finished for the medical care or the examination being performed, an end time when the running of the device is scheduled to be ended, a progress status of the running of the device for the medical care or the examination, or the number of subjects waiting for at least one of the medical care or the examination using the device (Para. 66 wherein “Metrics may include quantifiable and qualifiable measures of efficiency and efficacy such as, for example, employee timeliness, patient backlog and scheduling congestion, treatment and care timeliness and efficacy, caregiver/staff availability and staffing levels, equipment, supply, and asset levels, hospital bed availability and wait times, transport times between hospital units, and any other measurable metric associated with operations of the medical care facility and the quality of care provided to a patient.  In some embodiments, a server such as facility server 130 may compile metric data from a plurality of sources, and continuously or periodically benchmark data for the medical care facility”).

As per claim 8, Schuck teaches the hospital support system according to claim 1, wherein the tag is attached to the first subject (Para. 27 wherein tracking locations of “tagged item and/or person” is taught).


As per claim 9, Schuck teaches the hospital support system according to claim 1, further comprising: 
a memory that stores description information described for the first subject (Para. 27 and 47 wherein they system stores and analyzes patient tracking information); and 
a wearable device that includes a transmitter which transmits the description information stored in the memory, wherein, in a case where the description information transmitted by the transmitter of the wearable device is received, the processor updates the stage (Para. 47 wherein “tracking the real-time status of all tasks related to the patient itinerary” is taught. Para. 97 teaches tracking itinerary milestones, i.e. updates the stages).

As per claim 10, Schuck teaches the hospital support system according to claim 1, wherein the processor performs control for displaying the stage information on the display device for each of a plurality of subjects (Fig. 6 and Para. 62, 71, and 94).

As per claim 11, Schuck teaches the hospital support system according to claim 1, further comprising: a second display device which is provided in a check-up room, and displays at least one of a result of the medical care or a result of the examination of the first subject and is different from the display device (Fig. 1 and Para. 28 wherein computer terminals can be desktop, notebook computer, projected display or any other display).

As per claim 12, Schuck teaches the hospital support system according to claim 1, further comprising: a third display device that is provided in a waiting room, displays a part of the information displayed on the display device, and is different from the display device (Para. 66 wherein “a server such as facility server 130 may compile metric data from a plurality of sources, and continuously or periodically benchmark data for the medical care facility. In some embodiments, user device 120, computer terminal 140, and/or one or more sensor devices (not shown in figures) may continuously provide metric data based on sensed conditions, scheduling information, and input by one or more user 125.”).

Claims 14-16 recite substantially similar limitations as seen in claim 1 above claims and hence are rejected for similar rationale as noted above. 

As per claim 17, Schuck teaches the hospital support system according to claim 1, wherein the processor is further configured to:
perform control for further displaying information indicating a running status of an examination device being used by the first subject at the predetermined position and the number of waiting subjects among the appointed subjects waiting for the examination device at the current point of time on the display (Para. 27 and Fig. 1 wherein status of a device is taught. Para. 66 teaches “treatment and care timeliness and efficacy, caregiver/staff availability and staffing levels, equipment, supply, and asset levels, hospital bed availability and wait times, transport times between hospital units, and any other measurable metric associated with operations of the medical care facility and the quality of care provided to a patient. In some embodiments, a server such as facility server 130 may compile metric data from a plurality of sources” ). 

	
Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. (US 2018/0107797 A1) in view of Ginsburg et al. (US 2017/0116373 A1) as applied to claim 1, 3-6, 8-12, and 14-17 above, and further in view of Tran (US 2013/0095459 A1).

As per claim 2, Schuck in view of Ginsburg teach the hospital support system according to claim 1. Schuck and Ginsburg do not explicitly teach however Tran teaches wherein the processor displays, as the stage information, an image of the first subject at the first predetermined position indicating the first stage (Para. 15 and 23 wherein images of a patient can be viewed in different events such as in an emergency situation is taught).
It would be obvious to one skilled in the art at the time of the invention to combine the location tracking of patient in different stages of Schuck with the scheduling system that can display tracking information of a plurality of patients as taught in Ginsburg, further with the image of a patient in a certain location/stage of Tran.  The motivation would lead to an enhanced system that can track a plurality of patients and display patient identifying information such as image of image of patients in different stages.  

As per claim 13, Schuck in view of Ginsburg teach hospital support system according to claim 1. Schuck and Ginsburg not explicitly teach however Tran teaches hospital support system according to claim 1, wherein the first subject is an animal other than a person (Para. 460 wherein animal monitoring is taught).
Schuck in view of Ginsburg teach a hospital support system that display patient tracking information in a hospital setting. Schuck in view of Ginsburg do not teach wherein the patient tracked/monitored is an animal, however Tran teaches wherein an animal can be monitored. 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the animal monitoring of Tran for the patient monitoring of Schuck and Ginsburg.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP 2143(B).


Response to Arguments
The Applicant argues that Schuck does not explicitly disclose that the tag corresponds to a patient and interacts with the user device 120 that includes the reader. The Applicant states that it is not possible that the dynamic patient itinerary interface of Schuck would “update and display the table in a state in which items corresponding to the series of scheduled stages performed based on the first identification information of the first subject read by the first reader at the first predetermined position for the first stage”
The Examiner respectfully disagrees. Paragraph 27 of Schuck teaches “one or more wireless receivers (not shown) configured to detect one or more wireless sensor or location tags, to track location of a tagged item and/or person, or a condition about the tagged item and/or person”; i.e. tags can correspond to items and or persons; i.e. tag can correspond to patients. See also paragraph 96 wherein “For example a real time locating system tag may provide location data indicating that the patient, an employee such as a caregiver, or an asset has arrived at its intended destination, and the time of arrival. Thus, progress data may include location/tracking data 1303, user device data 1304, and/or manually-entered computer terminal data 1305. Facility server 130 may process the received data to automatically indicate the milestone as completed, and automatically generate one or more tasks associated with the next milestone”; i.e. tags are used to track and update milestone of tasks being completed in patient itinerary. In addition, see figures 6-9 and paragraph 47 teaches “dynamic patient itinerary display and control interfaces, to provide a calculated itinerary for a patient, display a real-time status of the patient's progress through the itinerary, identify potential delays or complications in patient care, and provide one or more alternative itineraries to mitigate the delays or complications, receive instructions from one or more user 125. Furthermore, app(s) 254 may perform one or more automated tasks associated with the patient itinerary including, for example, generating one or more job tasks related to the patient itinerary based on the patient's status and progress, canceling and/or rescheduling one or more job tasks based on changes in the itinerary, requesting equipment or supplies associated with a task, and tracking the real-time status of all tasks related to the patient itinerary”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAROUN P KANAAN/Primary Examiner, Art Unit 3686